DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/09/2021 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 (similarly claim 6) is amended to include all the limitations of claim 2. Further, claim 5 (similarly claim 10) is amended to remove the limitation "in a system message" after "first downlink control information (DCI).
It is noted that the amended features of claims 1, 5, 6 and 10 combination thereof with other limitations recited in the claims are still disclosed in the prior art of record. Moreover, the amendments to claims 5 and 10 have changed the scope and raised new issues to require further search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objections to Specification and Claims, Applicant’s arguments filed 04/09/2021 (see page 7 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 112 rejections to claims, Applicant’s arguments filed 04/09/2021 (see page 7 of Remarks) have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 102/103 rejections, Applicant’s arguments filed 04/09/2021 (see pages 7-11 of Remarks) have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On pages 9-10 of Remarks, Applicant argued:
As such, Classon cannot be understood as disclosing the above-identified features as recited in claim 1. As noted in the previous response by Applicant, Classon does not contemplate dynamically determining the value of the predetermined time domain location in the first subframe. Claim 1 has been amended to incorporate subject matter in the previous claim 2 to highlight this aspect. That is, as recited in the amended claim 1, the base station using different values for the control format indicator carried in the downlink control sub-frame for first-type and non-first type terminals. As compared to claim 1, Classon is at least silent with respect to "if an accessing terminal is a first-type, determining, by the base station, the pre-configured value as the value of the control format indicator" as recited in claim 1. ...
Applicant disagrees with the supposed disclosure by Classon as characterized by the Office Action shown above. As explained above, Classon merely sends PCFICH value as the indication information of the predetermined time domain location of the downlink control channel in the first sub-frame. But, Classon does not mention that the PCFICH value is somehow not used for the low-capability UE. With respect to the value read from the communication protocol, that is merely described by Classon as one embodiment of the predefined first sub-frame. Using that example, Classon shows the predefined first sub-frame can carry such a value. In contrast to claim 1, Classon does not mention that embodiment as an example how the value may be different for low-capability and non-low capability UEs. That is, in the predefined first-subframe, Classon only transmits the predefined value for the predetermined time domain location of the downlink control channel. As already pointed out by the Applicant in the previous response, Classon does not contemplate any dynamic determination for that value - e.g., sometimes the protocol value and sometimes the PCFICH value.

In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that Classon clearly teaches, two different scenarios where an accessing terminal is a first-type (low-capability UE) or not first-type (common UE). Particularly, translation copy of Classon (see, page 13,1st paragraph) discloses the scenario where the terminal is a first-type, UE receives the predetermined time domain locations of the PDCCH (preconfigured value) and determines a value of the control format indictor based on the received preconfigured value without needing decoding the PCFICH channel. Further, translation copy of Classon (see, page 13, 2nd paragraph) discloses the scenario where the terminal is not a first-type (common UE), the base station continues to transmit the PCFICH channel including information of the number of symbols occupied by the PDCCH, so the common UE is able to determine the value of the control format indicator based on the number of symbols occupied by the PDDCH. Therefore, Classon clearly teaches all the limitations of amended claim 1 for at least the same reasons mentioned in the Final Rejection.
Further, regarding Applicant argument “Classon does not mention that PCFICH value is somewhat not used for the low-capability UE”, it is noted that the claim does not require a completely exclusive operation in regard to two conditions, for instance, where one action is not performed when the other action is performed. In other words, the claim only requires that in case of first-type terminal, determining the CFI using the preconfigured value (predetermined time domain location of the PDDCH), regardless of whether the PCFICH channel is transmitted (used) or not.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                     

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469